Exhibit 99.5 Consolidated Financial Statements of NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the years ended February 29, 2012 and February 28, 2011 and as at March 1, 2010 KPMG LLP Telephone(514) 840-2100 Chartered Accountants Fax (514) 840-2187 600 de Maisonneuve Blvd. West Internet www.kpmg.ca Suite 1500 Tour KPMG Montréal (Québec)H3A 0A3 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Neptune Technologies & Bioressources Inc. We have audited the accompanying consolidated financial statements of Neptune Technologies & Bioressources Inc., which comprise the consolidated statements of financial position as at February 29, 2012, February 28, 2011 and March 1, 2010, the consolidated statements of earnings and comprehensive loss, changes in equity and cash flows for the years ended February 29, 2012 and February 28, 2011, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Neptune Technologies & Bioressources Inc. as at February 29, 2012, February 28, 2011 and March 1, 2010, and its consolidated financial performance and its consolidated cash flows for the years ended February 29, 2012 and February 28, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. (Signed) KPMG LLP* Chartered Accountants May 9, 2012 Montréal, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Financial Statements For the years ended February 29, 2012 and February 28, 2011 and as at March 1, 2010 Financial Statements Consolidated Statements of Financial Position 1 Consolidated Statements of Earnings and Comprehensive Loss 2 Consolidated Statements of Changes in Equity 3 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Statements of Financial Position As at February 29, 2012, February 28, 2011 and March 1, 2010 February 29, February 28, March 1, Assets Current assets: Cash $ $
